UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7909


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JOSE WILLIAM ESCOBAR-PACHECO,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.   Terrence W. Boyle,
District Judge. (7:06-cr-00092-BO-1; 7:08-cv-00031-BO)


Submitted:    July 23, 2009                 Decided:   July 27, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jose William Escobar-Pacheco, Appellant Pro Se. Edward D. Gray,
Steve R. Matheny, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jose    William        Escobar-Pacheco           seeks     to    appeal      the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2009) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional     right.”         28    U.S.C.      § 2253(c)(2)          (2006).       A

prisoner     satisfies      this        standard       by     demonstrating            that

reasonable    jurists     would      find     that     any     assessment         of    the

constitutional     claims    by    the    district      court        is    debatable     or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently     reviewed    the       record   and    conclude          that    Escobar-

Pacheco has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

deny Escobar-Pacheco’s motions to appoint counsel and dispense

with oral argument because the facts and legal contentions are

adequately    presented      in    the    materials         before    the    court      and

argument would not aid the decisional process.

                                                                                 DISMISSED



                                          2